  Case: 1:16-cv-00748-SO Doc #: 79 Filed: 07/08/19 1 of 3. PageID #: 708




            IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF OHIO
                     EASTERN DIVISION

Robert Kalvitz,                    ) Case No: 1:16-cv-748
                                   )
                  Plaintiff,       ) (Judge Solomon Oliver, Jr.)
                                   )
              -vs-                 )
                                   )
City of Cleveland, Ohio, et al.,   ) Plaintiff’s List of Witnesses
                                   )
                  Defendants.      )

WITNESS                  DESCRIPTION OF TESTIMONY
Robert Kalvitz           Mr. Kalvitz will testify to the events at the
                         Zone Car Lounge on May 17, 2014 and his
                         injuries.
Commander Jamie Tavano Commander Tavano had a conversation with
                         Mr. Kalvitz at the Zone Car Lounge on May
                         17, 2014 and is expected to testify about
                         what he observed.
Anthony Tomaro           Officer Tomaro saw Mr. Kalvitz at the hospi-
                         tal after the attack and then went to the
                         Zone Car Lounge.
Charles McGeever         Mr. McGeever transported Mr. Kalvitz to
                         the hospital. He reported the incident to the
                         police department.
John Consorte            Mr. Consorte came to the hospital after Mr.
                         Kalvitz’s attack and photo documented his
                         injuries.
Christopher Murphy, D.O. Dr. Murphy treated Mr. Kalvitz’s injuries
                         immediately after the attack and is expected
                         to testify to plaintiff’s injuries.
  Case: 1:16-cv-00748-SO Doc #: 79 Filed: 07/08/19 2 of 3. PageID #: 709




Chief of Police             Chief Williams will testify about the Depart-
Calvin Williams             ment of Justice’s investigation into the
                            Cleveland Division of Police
Deputy Chief of Police      Same
Joellen O’Neill

                         Respectfully submitted,
/s/ Joel A. Flaxman                 Sarah Thomas Kovoor (0069203)
    Joel A. Flaxman                 Thomas D. Lambros (0049206)
    Kenneth N. Flaxman              Kovoor Law, LLC.
    200 S Michigan Ave, Ste 201     155 South Park Avenue, Ste 165
    Chicago, IL 60604               Warren, OH 44481
    knf@kenlaw.com                  sarah.thomas.kovoor@gmail.com
     jaf@kenlaw.com
    (admitted pro hac vice)
                          attorneys for plaintiff




                                    -2-
  Case: 1:16-cv-00748-SO Doc #: 79 Filed: 07/08/19 3 of 3. PageID #: 710




                      CERTIFICATE OF SERVICE

      I certify that on July 8, 2019, I electronically filed the foregoing.

      Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                       Respectfully submitted,
                                   /s/ Joel A. Flaxman
                                       Joel A. Flaxman
                                       200 S Michigan Ave, Ste 201
                                       Chicago, IL 60604
                                       (admitted pro hac vice)




                                      -3-
